UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-32964 ­­­­THE FIRST OF LONG ISLAND CORPORATION (Exact Name Of Registrant As Specified In Its Charter) New York 11-2672906 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 10 Glen Head Road, Glen Head, NY (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code (516) 671-4900 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, $.10 par value per share The NASDAQ Stock Market Securities registered pursuant to Section 12(g) of the Act: None (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes oNo x Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirement for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes oNo x The aggregate market value of the Corporation’s voting common stock held by nonaffiliates as of June 30, 2012, the last business day of the Corporation’s most recently completed second fiscal quarter, was $232,617,483.This value was computed by reference to the price at which the stock was last sold on June 30, 2012 and excludes $25,557,334 representing the market value of common stock beneficially owned by directors and executive officers of the registrant. Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date. Class Outstanding, February 28, 2013 Common Stock, $.10 par value DOCUMENTS INCORPORATED BY REFERENCE Portions of the Registrant’s Proxy Statement for the Annual Meeting of Stockholders to be held April 16, 2013 are incorporated by reference into Part III. TABLE OF CONTENTS PART I ITEM 1. Business 1 ITEM 1A. Risk Factors 8 ITEM 1B. Unresolved Staff Comments 11 ITEM 2. Properties 11 ITEM 3. Legal Proceedings 11 ITEM 4. Mine Safety Disclosures 11 PART II ITEM 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchase of Equity Securities 12 ITEM 6. Selected Financial Data 13 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 27 ITEM 8. Financial Statements and Supplementary Data 31 ITEM 9. Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 67 ITEM 9A. Controls and Procedures 67 ITEM 9B. Other Information 67 PART III ITEM 10. Directors, Executive Officers and Corporate Governance 67 ITEM 11. Executive Compensation 67 ITEM 12. Security Ownership of Certain Beneficial Owners andManagement and Related Stockholder Matters 67 ITEM 13. Certain Relationships and Related Transactions and Director Independence 68 ITEM 14. Principal Accountant Fees and Services 68 PART IV ITEM 15. Exhibits and Financial Statement Schedules 68 INDEX OF EXHIBITS 69 SIGNATURES 70 Table of Contents PART I ITEM 1. BUSINESS General The First of Long Island Corporation (“Registrant” or “Corporation”), a one-bank holding company, was incorporated on February 7, 1984, for the purpose of providing financial services through its wholly-owned subsidiary, The First National Bank of Long Island (“Bank”). The Bank was organized in 1927 as a national banking association under the laws of the United States of America.The Bank has two wholly owned subsidiaries: The First of Long Island Agency, Inc. (“Agency”), a licensed insurance agency under the laws of the State of New York; and, FNY Service Corp., an investment company.The Bank and FNY Service Corp. jointly own another subsidiary, The First of Long Island REIT, Inc., a real estate investment trust. All of the financial operations of the Corporation are aggregated in one reportable operating segment.All revenues are attributed to and all long-lived assets are located in the United States. The Bank’s revenues are derived principally from interest on loans and investment securities, service charges and fees on deposit accounts and income from investment management and trust services. The Bank did not commence, abandon or significantly change any of its lines of business during 2012. Market Served and Products Offered The Bank has historically served the financial needs of privately owned businesses, professionals, consumers, public bodies and other organizations primarily in Nassau and Suffolk Counties, Long Island, New York.Additionally, the Bank has two commercial banking branches in Manhattan.The Bank’s main office is located in Glen Head, New York, and the Bank has twenty-one other full service offices, eleven commercial banking offices and two select service banking centers which serve the needs of both businesses and consumers.The Bank continues to evaluate potential new branch sites on Long Island and in the boroughs of New York City. The Bank’s loan portfolio is primarily comprised of loans to borrowers on Long Island and in the boroughs of New York City, and its real estate loans are principally secured by properties located in those geographic areas.The Bank’s investment securities portfolio is primarily comprised of direct obligations of the U.S. government and its agencies and highly rated obligations of states and political subdivisions.The Bank has an Investment Management Division that provides investment management, pension trust, personal trust, estate and custody services. In addition to its loan and deposit products, the Bank offers other services to its customers including the following: ● Account Reconciliation Services ● Online Banking ● ATM Banking ● Payroll Services ● Bank by Mail ● Personal Money Orders ● Bill Payment ●
